DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 21-35 are allowable.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is considered to be Zhuang et al. (Circulation, 2016, 134, Suppl. 1, Abstract 19281), which teaches microCT imaging of PVAT having BAT phenotype upon intravenous administration of an iodinated fatty acid.  However, Zhuang does not identify the structure of the iodinated fatty acid and teaches intravenous rather than oral administration. While oral administration of an emulsion of iodinated fatty acid according to instantly claimed Formula 1, lipiodol, is known from Groen, Groen merely teaches investigation of lipiodol through the gastrointestinal system and how it gradually disappears. Groen is not concerned with the pharmacokinetic fate of the contrast agent after absorption from the digestive tract, especially regarding the BAT-specificity. US 5,258,172, Rubin et al., also teaches oral administration of lipiodol emulsions for x-ray imaging of the gastrointestinal tract, including intestines, but does not teach or suggest imaging brown or beige adipose tissue or heart muscle.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/
/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618